        Case: 3:19-cv-00889-wmc Document #: 5 Filed: 05/21/21 Page 1 of 4


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



JOE WELCH,

                              Petitioner,                           OPINION AND ORDER
       v.
                                                                           19-cv-889-wmc
MATTHEW MARSKE,

                              Respondent.


       Petitioner Joe Welch, who was previously a federal prisoner incarcerated at the

Federal Correctional Institution in Oxford, Wisconsin,1 seeks post-conviction relief under

28 U.S.C. § 2241. In his petition to this court, Welch seeks to challenge the Bureau of

Prison’s (“BOP”) decision finding him guilty of possessing a tattoo needle. Welch seeks

relief on the ground that the disciplinary proceeding violated his Fifth Amendment right

to due process, based on very few allegations, specifically Welch alleges that he was found

guilty of possessing a tattoo needle, which in fact belonged to his roommate. Welch

submits a statement from another inmate, dated September 17, 2018, who states that as

of August 7, 2018, he and Welch kept their property in the same locker. (Dkt. #3.) This

petition is before the court for preliminary review pursuant to Rule 4 of the Rules




1
      It appears Welch was released from BOP custody on May 5, 2021.                           See
https://bop.gov/inmateloc/ (last visited May 21, 2021). Publicly available records of Welch’s
criminal proceeding shows that he is subject to a three-year term of supervised release. See United
States v. Welch, No. 8:15-cr-11, dkt. #118 (D. Neb. Oct. 24, 2016). As such, the court infers that
he remains in “custody” and thus his release did not render his petition moot. See United States v.
Trotter, 270 F.3d 1150, 1152 (7th Cir. 2001) (supervised release is a form of custody).

                                                1
        Case: 3:19-cv-00889-wmc Document #: 5 Filed: 05/21/21 Page 2 of 4




Governing Section 2254 Cases, which applies to petitions not brought under § 2254. See

Rule 1(b), Rules Governing Section 2254 Cases.         Since it appears that Welch is not

entitled to relief under § 2241, he will be required to show cause to avoid dismissal of his

petition.




                                        OPINION

       As an initial matter, Welch does not actually specify the relief he is seeking in this

action. However, it is possible that as a consequence of the BOP’s guilty finding, Welch

lost good-time credit, which, in turn, may have increased his period of incarceration and

thus may serve as a basis for requesting habeas relief under § 2241. See Walker v. O’Brien,

216 F.3d 626, 629 (7th Cir. 2000); Waletzki v. Keohane, 13 F.3d 1079, 1080 (7th Cir.

1994). Still, § 2241 states that the “writ of habeas corpus shall not extend to a prisoner

unless . . . [h]e is in custody in violation of the Constitution or laws or treaties of the

United States.”

       A disciplinary decision that results in the loss of good-time credits must provide the

inmate with the following procedural safeguards to adhere to due process: (1) advance

written notice of the charges; (2) an opportunity, taking into account the institution’s

safety concerns to call witnesses and present evidence in this or her defense; (3) a written

statement from the factfinder identifying the evidence on which they relied and the

reason(s) for the decision; and (4) findings supported by “some evidence” in the record.

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985). Welch does

                                             2
       Case: 3:19-cv-00889-wmc Document #: 5 Filed: 05/21/21 Page 3 of 4




not allege -- and the facts outlined in his petition do not suggest -- that he was denied any

of these procedural safeguards. All Welch alleges is that someone else was the owner of

the tattoo needle that he was charged with possessing, which falls far short of suggesting

that BOP officials deprived him of any of these procedural safeguards. Welch does seem

to believe that the BOP’s guilty finding was unsupported by “some evidence,” but it would

appear a foregone conclusion that the guilty finding was grounded in sufficient evidence to

satisfy due process. Indeed, the Court of Appeals for the Seventh Circuit has described

the “some evidence” requirement as a “meager threshold.” Scruggs v. Jordan, 485 F.3d 934,

941 (7th Cir. 2007). In Scruggs, the court acknowledged that even though the evidence

must bear “some indicia of reliability,” once that showing has been made, courts do not

reverse results of the disciplinary official.   Id.   The statement in the affidavit Welch

submits -- indicating that Welch and his roommate shared locker space -- certainly leaves

room for disagreement as to whether Welch was in possession of a tattoo needle. As such,

Welch’s allegations did not cross the “threshold of plausibility” required for the

government to answer his petition. Harris v. McAdory, 334 F.3d 665, 669 (7th Cir. 2003);

Dellenbach v. Hanks, 76 F.3d 820, 822 (7th Cir. 1996).

       While the court is, therefore, unconvinced the government should be required to

answer the petition, the court will not yet conclude that Welch’s claims fail as a matter of

law, since he has omitted from his petition not only important details about whether he

suffered a loss of good-time credits that would form a basis for relief under § 2241, but also

any details about the disciplinary proceeding and any appeals process he pursued to signal

                                                3
       Case: 3:19-cv-00889-wmc Document #: 5 Filed: 05/21/21 Page 4 of 4




whether he can allege in good faith a denial of procedural due process. Therefore, the

court will give Welch a brief window of time, until June 11, 2021, to file a supplement to

his petition that provides allegations related to when he was charged with possessing the

needle, whether he received advanced written notice of the charge, whether he received the

opportunity to call witnesses in his defense, whether he received a written decision from a

fact-finder identifying the evidence relied upon, whether Welch appealed that finding, the

disposition of any appeal, and whether Welch lost good-time credit as a result of the guilty

finding.

                                         ORDER

       IT IS ORDERED that:

       (1) Petitioner Joe Welch has until June 11, 2021, to supplement his petition, as

           provided above, to show cause as to why his Fourteenth Amendment claim

           should not be dismissed.

       (2) Petitioner is advised that if he does not respond to this order as directed,

           the court will dismiss his Fourteenth Amendment claim for failing to show

           that he is in custody in violation of federal law.


       Entered this 21st day of May, 2021.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge

                                             4
